Citation Nr: 0914399	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
post traumatic stress disorder (PTSD) prior to April 28, 
2004.

2.  Entitlement to an evaluation greater than 70 percent for 
PTSD from April 28, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1957 
January 1961, and from April 1961 to August 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2009, the appellant testified before the 
undersigned Veterans Law Judge at the RO.  Additional 
evidence was submitted at that time and associated with the 
claims folder.  It is noted that a waiver of consideration 
does not accompany the additional evidence, which consists of 
recent VA treatment records.  However, in view of the full 
grant of benefits as discussed below, remand for 
consideration by the RO, the agency of original jurisdiction 
(AOJ), in the first instance is not warranted as there is no 
prejudice to the appellant.  See generally 38 C.F.R. 
§ 20.1304.

Additionally, the Board notes that the RO granted service 
connection for PTSD at the 50 percent disability in a rating 
decision dated October 2003.  The RO, thereafter, treated 
correspondence received in April 2004 as a claim for 
increase.  The correspondence specifically requested VA to 
"reconsider" the evaluation of 50 percent for PTSD assigned 
by the October 2003 rating decision.  A VCAA letter 
addressing claims for increase was sent to the appellant in 
June 2004.  By contrast, the RO treated similar 
correspondence from the appellant received June 2005 as a 
notice of disagreement although it too requested 
"reconsideration" of a rating for PTSD.  Having carefully 
reviewed the correspondence from the appellant and the 
actions of the RO, the Board is unable to ascertain any 
reasonable basis for the disparate treatment or 
identification of essentially similar correspondence.  
Therefore, the Board finds that the April 2004 correspondence 
should be considered in the light most favorable to the 
appellant, which is as a notice of disagreement with the 
initial evaluation of 50 percent assigned by an October 2003 
rating decision.  The Board notes that the April 2004 
correspondence meets the criteria for a notice of 
disagreement, as did the June 2005 correspondence.  See 
generally 38 C.F.R. §§ 20.201, 20.300-20.302; Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).


FINDING OF FACT

The appellant's PTSD is currently manifested by total 
occupational and social impairment due to symptoms of 
depression, anxiety, social isolation, anger and outbursts, 
flashbacks, intrusive thoughts, moodiness, mostly low and 
fluctuating levels of energy and motivation, occasional 
suicidal ideation, and poor hygiene; the appellant's Global 
Assessment of Functioning score ranged from 40 to 50 during 
the appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD effective 
from December 23, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

In this case, while the AOJ assigned staged ratings, the 
Board concludes that the appellant's PTSD has not 
significantly changed during the appeal period and that a 
uniform evaluation is warranted.

PTSD is evaluated under criteria set out at 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Diagnostic Code 9411 provides a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A comprehensive review of the record shows significant and 
incapacitating symptoms associated with PTSD, which are well-
documented from December 2002 to present.  VA treatment 
records show that the appellant has flashbacks and intrusive 
thoughts, severe moodiness and temper outbursts, an intense 
desire to self-isolate, hypervigilance, hyper-startle reflex, 
and intermittent suicidal ideation.  These records also show 
clinical findings for depression, anxiety, and explosive 
outbursts with low energy and motivation along with panic 
attacks.  The record shows that the appellant has a grandson, 
for whom he has great affection, and a friend (a Vietnam 
veteran), which keeps him from acting on his suicidal 
thoughts.

The evidence of record shows a long history of employment 
difficulties.  The appellant worked for Phelps Dodge as a 
repairman from 1983 to 2002 when he retired.  Other part-time 
jobs are noted in the record.  The appellant reports that he 
was able to maintain work over the years because he was 
allowed to isolate or work the grave-yard shift with little 
exposure to other people.  The appellant testified in 
February 2009 that he currently worked one day a week 
delivering papers to businesses and has no contact with 
others.

The evidence of record further shows a long history of 
relationship difficulties.  The appellant reports having had 
3 failed marriages since service.  On report of VA 
examination dated December 2002, he stated that his first 
wife divorced him for mental cruelty.  He indicated that he 
was cold and withdrawn according to his former wives.  The 
appellant reported he is separated form his third wife 
although attempting to workout their problems.

Report of VA examination dated August 2004 reflects that the 
appellant's condition is essentially unchanged.  He denied 
having close friends and stated, "I'm happy to be a 
hermit."  A GAF score of 50 was assigned.

Report of VA examination dated July 2005 reflects that the 
appellant's condition is essentially unchanged.  There were 
continued symptoms of restless sleep, nightmares, flashbacks, 
temper, hypervigilant behavior, and hyperstartle response.  
The appellant reported occasional suicidal ideation and 
indicated that he was still separated from his wife, with 
little contact consisting of mostly e-mail.  The appellant 
also reported having one close friend.  A GAF score of 50 was 
assigned.

Report of VA examination dated October 2007 reflects that the 
appellant has PTSD affecting his functioning in almost all 
areas.  Marital problems and difficulty with social 
interactions were specifically cited.  It was noted that PTSD 
affected the appellant's mood, concentration, memory, and 
judgment.  A GAF score of 50 was assigned.

VA treatment records dated from 2002 to 2009 reflect that 
mostly GAF scores of 40 to 45 were assigned.  These records 
show regular follow-up and monitoring of the appellant's 
condition, prescribed medication for symptoms of anxiety, 
depression, and sleep disturbance.  Treatment notes reflect 
intense feelings of anger and difficulty controlling 
outbursts of anger, which has harmed his relationships with 
his spouses, adoptive children, and step children.

Given the depth and persistence of the appellant's recurrent 
nightmares, flashbacks, depression, anxiety, panic attacks, 
intrusive recollections, anger outbursts, hypervigilance, 
irritability, suicidal ideations, and social isolation, the 
appellant is entitled to a 100 percent rating for his PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The record clearly 
shows that most doctors who have examined the appellant over 
the years have characterized his psychiatric disorder as 
chronic and severe.  In December 2002, a VA physician 
described the appellant's PTSD as severe, and he assigned a 
GAF score of 40.  Presently, VA treatment notes dated 2008 
and 2009 show recurrent PTSD and major depression with 
fluctuations of mood and energy levels, and very limited 
social support, with prescriptive medication for sleep and 
depression.  GAF scores of 45 were assigned during this 
period.  In June 2008, the examiner noted that the appellant 
continued to have anger and some limited contact with other 
people.  In September 2008, the examiner noted poor eye 
contact, depressed mood, and constricted affect.  Also, the 
examiner indicated that the appellant had several long-term 
risk factors for suicide, including depression, history of 
alcohol, isolation, access to guns.

The record reflects that the GAF scores have ranged between 
40 and 50.  VA examinations from 2004 to 2007 mostly show GAF 
scores of 50, while the regular VA mental health visits show 
GAF scores of 40 and 45.  The Board notes that these scores 
merely reflect a snapshot of the appellant's mental status as 
perceived by each examiner and should be viewed within the 
context of the entire record.
At his personal hearing in February 2009, the appellant 
stated that he would have difficulty dealing with the general 
public as he has difficulty being around people.  He 
acknowledge working a day a week delivering papers to 
businesses, but indicated that he could not work more or in 
an environment with others due to his PTSD symptoms.  The 
appellant indicated that he had only one friend, a veteran, 
and that he liked to be alone mostly.  This Veterans Law 
Judge had the opportunity to personally observe the appellant 
during his testimony.  The appellant was shockingly anxious, 
notwithstanding the nonadversarial environment and presence 
of his representative, and had an odor.

The Board finds the appellant credible.  He is competent to 
report symptoms as they come through his senses and is 
competent to report that his symptoms have caused total 
social and occupational impairment.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  The appellant's testimony at the 
hearing was credible and the symptoms described and behavior 
observed more nearly approximates a 100 percent evaluation.  
While the VA examiners have reported GAF scores of 40, 45, 
and 50 reflective of serious symptoms, the appellant's 
credible testimony, behavior, and presence, coupled with the 
record of treatment over the past 6 to 7 years, describes 
symptoms that more nearly approximate total occupational and 
social impairment.

In light of the foregoing, the Board finds that, although the 
evidence of record indicates that the appellant has had some 
marginal employment during the period in question, 
assessments of his psychiatric disability have reflected 
severe disability from PTSD with an inability to maintain 
employment.  In summary, the record reflects total 
disability.  Accordingly, it is determined that there is 
evidence of total occupational and social impairment.  Based 
on the foregoing, the Board finds that the level of severity 
of the appellant's PTSD has been 100 percent disabling since 
the effective date of service connection, December 23, 2002.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411.




VCAA Notice and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Board finds that VA met its statutory duty 
to notify and assist obligations.  Moreover, any deficiency 
in the notice or VA's duty to assist is harmless error 
without prejudice to the appellant in light of the complete 
grant of benefits above.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under 
a prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


